DETAILED ACTION

1.	Claims 1-7 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) as being directed to unclear subject matter.
Claim 6 recites the limitation "the CPU member" in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. It appears this may be a typo and member should read “memory.”

5.	Claim 7 recites “to perform the methods according to any of claims 1.” This is unclear as it is directed to plurality of a single claim. Examiner is further unclear as if the intent is to recite a dependent claim or an independent claim. If an apparatus independent claim is desired, the language would flow better with apparatus components recited (CPU, GPU, memory etc.) followed by the limitations of the method written out. If a dependent method claim is desired, the language would flow better if written similarly as the remaining dependent claims where the preamble begins with “The GPU-based third-order low-rank tensor calculation method according to claim 1…”



Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-7 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

8.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes. They are highlighted below (underlined, italicized):

1. A GPU-based third-order low-rank tensor calculation method, wherein operation steps comprise: 
Step 1: transmitting, by a CPU, third-order real value tensor input data DATA1 to a GPU; 
Step 2: performing, by the GPU, Fourier transforms on the DATA1, to obtain third- order complex value tensor data DATA2; 
Step 3: performing, by the GPU, a matrix operation on the DATA2, to obtain third- order complex value tensor data DATA3; 
Step 4: performing, by the GPU, inverse Fourier transforms on the DATA3, to obtain third-order real value tensor output data DATA4; and 
Step 5: transmitting, by the GPU, the DATA4 to the CPU.

9.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes, i.e. performing mathematical operations such as Fourier transforms and matrix operations.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “CPU” and “GPU” are recited at a high-level of generality (i.e., generic machine) such that they amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further the claim recites “transmitting, by a CPU, third-order real value tensor input data DATA1 to a GPU;” and transmitting, by the GPU, the DATA4 to the CPU.
However, these steps are recited as a general means of transmitting data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data transmitting operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore transmitting data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

10.	Dependent claims 2-7 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

	
Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batruni (US Pat. 10,635,739).

13.	As to claim 1, Batruni discloses a GPU-based third-order low-rank tensor calculation method (abstract), wherein operation steps comprise:  
	Step 2: performing, by the GPU, Fourier transforms on the DATA1, to obtain third- order complex value tensor data DATA2 (column 15, lines 26-56 Fourier transform resulting in third Fourier domain tensor); 
	Step 3: performing, by the GPU, a matrix operation on the DATA2, to obtain third- order complex value tensor data DATA3 (column 16, lines 1-17, new set of M NxN matrices and fig. 13, result matrix of processed result tensor based on input tensor); 
	Step 4: performing, by the GPU, inverse Fourier transforms on the DATA3, to obtain third-order real value tensor output data DATA4 (fig. 7 and column 18, lines 4-19 performing inverse Fourier transform on the reduced results).

14.	Batruni does not explicitly disclose transmitting, by a CPU, third-order real value tensor input data DATA1 to a GPU; where the performing is by the GPU; and transmitting, by the GPU, the DATA4 to the CPU. However, using a CPU and GPU, and transmitting data between the two for performing operations is well-know knowledge. It would have been obvious to one of ordinary skill in the art in view of Batruni, to use this well-known knowledge of transmitting data between a CPU and GPU, back and forth, and the CPU and GPU as taught by Batruni, for the benefit of successfully performing desired data operations. This would not be limiting as using CPUs and GPUs can be used for a multitude of data processing operations.  

15.	As to claims 2, Batruni discloses wherein detailed operation steps of Step 1 comprise: Step 1.1: allocating memory space in the GPU memory; and Step 1.2: transmitting the third-order real value tensor input data DATA1 in the CPU memory to the allocated memory space in the GPU memory, wherein W indicates the number of third-order tensors in the DATA1, and the value of W is determined by the number of input tensors required for a specific tensor operation, and W> 1 (column 3, lines 32-50).

16.	As to claim 7, the claim is rejected for similar reasons as claims 1 and 2 above.

Allowable Subject Matter
17.	Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2014/0063077 – related to an automultiscopic display device includes (1) one or more spatially addressable, light attenuating layers, and (2) a controller which is configured to perform calculations to control the device. In these calculations, tensors provide sparse, memory-efficient representations of a light field. The calculations include using weighted nonnegative tensor factorization (NTF) to solve an optimization problem. 

	US Pub. 20210125070 – related to generating a compressed neural network. A weight tensor is received from a neural network to be compressed, and it is reordered to be compressed to have an inner two-dimensional (2D) shape and a 2D sparse bitmap. A layered structure is generated that represents the reordered weight tensor, and the reordered weight tensor is divided into a group of coefficients (GOCs). An encoding mode is selected to generate a quantized reordered weight tensor using one of a codebook or direct quantization, and a column swapped quantized reordered weigh tensor is generated. A compressed neural network is formed by encoding and the compressed representation of the neural network is transmitted to a target system for decompression.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182